14-2416
     Chen v. Lynch
                                                                                  BIA
                                                                            Poczter, IJ
                                                                         A098 594 095
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 30th day of June, two thousand fifteen.
 5
 6   PRESENT:
 7
 8            JOHN M. WALKER, JR.,
 9            BARRINGTON D. PARKER,
10            RICHARD C. WESLEY,
11                 Circuit Judges.
12   _____________________________________
13
14   BING JUN CHEN,
15   Petitioner,
16
17                   v.                                        14-2416
18                                                             NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22   Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                 Joshua Bardavid, New York,
26                                   New York.
27
28   FOR RESPONDENT:                 Benjamin C. Mizer, Acting
29                                   Assistant Attorney General; Claire
 1                               L. Workman, Senior Litigation
 2                               Counsel; Scott M. Marconda, Trial
 3                               Attorney, Office of Immigration
 4                               Litigation, United States
 5                               Department of Justice, Washington,
 6                               D.C.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12        Petitioner Bing Jun Chen, a native and citizen of the

13   People’s Republic of China, seeks review of a June 9, 2014,

14   decision of the BIA affirming a December 14, 2012, decision

15   of an Immigration Judge (“IJ”) denying Chen’s application

16   for asylum, withholding of removal, and relief under the

17   Convention Against Torture (“CAT”).          In re Bing Jun Chen,

18   No. A098 594 095 (B.I.A. June 9, 2014), aff’g No. A098 594

19   095 (Immig. Ct. N.Y. City Dec. 14, 2012).            We assume the

20   parties’     familiarity   with       the   underlying   facts   and

21   procedural history in this case.

22        We have considered both the IJ’s and the BIA’s opinions

23   “for the sake of completeness.”         Wangchuck v. DHS, 448 F.3d
24   524, 528 (2d Cir. 2006).    The applicable standards of review

                                       2
 1   are well established.             See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

 2   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per

 3   curiam).

 4         For asylum applications like Chen’s, governed by the

 5   REAL ID Act, the agency may, “[c]onsidering the totality of

 6   the circumstances . . . base a credibility determination on

 7   the demeanor, candor, or responsiveness of the applicant or

 8   witness, the inherent plausibility of the applicant’s or

 9   witness’s account,” and inconsistencies in an applicant’s

10   statements    and       other     record       evidence   “without   regard   to

11   whether” they go “to the heart of the applicant’s claim.”

12   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

13   64.   Here, the IJ’s adverse credibility determination is

14   based on substantial evidence.

15         The IJ reasonably relied on Chen’s border interview in

16   finding him not credible.            This Court requires the agency to

17   “closely examine each . . . interview before concluding that

18   it represents a sufficiently accurate record of the alien’s

19   statements    .     .    .   in    determining       whether   the   alien    is

20   credible.”    Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2d

21   Cir. 2004).       Here, the record of Chen’s interview merely
                                                3
 1   summarizes his statements and does not provide a list of the

 2   questions      asked       during          the       interview.             However,     an

 3   interpreter was provided, and there is no indication from

 4   the   record    of    the       interview           that     Chen    had    difficulties

 5   understanding the interpreter.                      While the interview does not

 6   indicate whether Chen was asked if he had any reason to fear

 7   returning to China, he was asked why he entered the United

 8   States.      At this point, Chen stated that he came to seek

 9   employment,     not       to    seek       refuge      from     persecution.           Chen

10   testified that he was nervous during the interview, but an

11   applicant’s “mere recitation that he was nervous or felt

12   pressured during an airport interview will not automatically

13   prevent” the agency from relying on the interview for an

14   adverse credibility determination.                           Ming Zhang v. Holder,

15   585 F.3d 715,       725-26          (2d       Cir.     2009).         Under    these

16   circumstances,        the       IJ    reasonably            relied     on    the     border

17   interview.

18         Moreover, Chen’s statement that he came to seek work is

19   wholly inconsistent with his claim for asylum, in which he

20   insists     that     he        came       to    the        United     States    to     flee

21   persecution.              The        IJ        reasonably       found        that      this
                                                     4
 1   inconsistency casts doubt on the entirety of Chen’s claim

 2   and raises the question of whether the claim is fabricated.

 3   Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

 4   (2d Cir. 2006) (per curiam).               This inconsistency, therefore,

 5   is itself sufficient to justify the IJ’s adverse credibility

 6   finding.         Id.      The     IJ    also     relied     on   more     minor

 7   inconsistencies between Chen and his wife’s testimony, which

 8   are also supported by the record.                   Tu Lin v. Gonzales, 446

 9 F.3d 395, 402 (2d Cir. 2006).

10          Chen argues that the IJ erred in failing to consider

11   whether his testimony was rehabilitated by the fine receipt

12   and    medical     records      he     submitted       to   corroborate     his

13   detention, beating, and fine in China.                  This Court presumes

14   that “an IJ has taken into account all the evidence before

15   [her], unless the record compellingly suggests otherwise.”

16   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338

17   n.17 (2d Cir. 2006).         Even assuming the IJ erred in failing

18   to    explicitly       consider      the     fine     receipt    and    medical

19   evidence, remand would be futile in light of the serious

20   inconsistencies        supporting      the     IJ’s    adverse    credibility

21   determination, inconsistencies that call into question the
                                             5
 1   veracity of Chen’s entire claim.              Cao He Lin v. U.S. Dep’t

 2   of Justice, 428 F.3d 391, 401 (2d Cir. 2005).                 In any event,

 3   the   IJ    explicitly        stated   that     she   considered     Chen’s

 4   evidence.

 5         Accordingly, the IJ’s adverse credibility determination

 6   is based on substantial evidence.              This adverse credibility

 7   finding     was   sufficient      to   deny    asylum,    withholding      of

 8   removal, and CAT relief, as all three of Chen’s claims were

 9   based on the same factual predicate.                Paul v. Gonzales, 444

10 F.3d 148, 156-57 (2d Cir. 2006) (withholding); Xue Hong Yang

11   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005)

12   (CAT).

13         For the foregoing reasons, the petition for review is

14   DENIED.      As   we   have    completed      our   review,   any   stay   of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.             Any pending request for

18   oral argument in this petition is DENIED in accordance with

19

20

21
                                            6
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   7